United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT               November 3, 2004

                        ______________________            Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-11019
                        ______________________


                       MICHAEL JON PIERCE, JR.,

                        Plaintiff - Appellant,

                                 vs.

                UNITED RENTALS, INC., UNITED RENTALS
                OCCUPATIONAL INJURY BENEFIT PLAN and
                 EMPLOYERS HEALTH INSURANCE COMPANY,

                       Defendants - Appellees.

                        ______________________

           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:01-CV-0995-K
                       ______________________


Before WIENER and PRADO, Circuit Judges, and LITTLE,* District
Judge.

PER CURIAM:**

     The court has considered the parties’ positions in light of

oral argument, the briefs, and pertinent portions of the record.

Having done so, the court finds no reversible error of fact or


      *
      District Judge of the Western District of Louisiana,
sitting by designation.
      **
       Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.

                                  1
law and AFFIRMS for essentially the reasons stated by the

district court.   See Pierce v. United Rentals, Inc., No. 3:01-CV-

0995-K, 2003 WL 22289882 (N.D. Tex. Aug. 28, 2003).

AFFIRMED.




                                 2